Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/815,729 is responsive to the amendments filed on 10/14/2021 in response to the Non-Final Office Action from 07/14/2021. Independent Claims 1, 11, and 20 have been amended and Claims 7-8 and 17-18 have been canceled. Currently, Claims 1-6, 9-16, and 19-20 are pending and are presented for examination.


Response to Arguments
3.    	Applicant’s remarks filed 10/14/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.


Allowable Subject Matter
4. 	Claims 1-6, 9-16, and 19-20 are allowed.


.REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The closest prior art found was Wang et al. (US 2020/0275118 A1), and He et al. (US 2021/0203947 A1), hereinafter referred to as Wang and He, respectively, as noted in the last office action dated 07/14/2021.  Applicant in their filed amendments have incorporated into independent Claims 1, 11, and 20, the allowable subject matter previously identified in Claims 8 and 18 along with intervening claims 7 and 17. As such, the art of record (notably Wang and He) are found not disclose all of the collective features of Claims 1, 11, and 20 when considered as a whole, i.e.“A method for encoding or decoding a video sequence, the method comprising: encoding or decoding the video sequence using one of a 4:4:4 chroma format and a 4:2:2 chroma format, wherein when encoding or decoding the video sequence using the 4:4:4 chroma format, the method further comprises copying an affine motion vector of one 4x4 luma block using an operation other than an averaging operation and associating the affine motion vector to a co- located 4x4 chroma block, wherein a maximum allowed transform size is the same for different color components, and wherein when encoding or decoding the video sequence using the 4:2:2 chroma format, a maximum vertical transform size is the same among different color components, and a maximum horizontal transform size for color components is half of a maximum horizontal transform size for luma components” as recited for e.g. in amended claim 1 and as similarly recited in amended claims 11 and 20.
Prior to the amendments and given the BRI of the claims, Wang was found to teach the limitation of claim 1 as noted in the Examiner’s responses from the last office action. However, Wang nor He, disclose the amended features “wherein a maximum allowed transform size is the same for different color components, and wherein when encoding or decoding the video sequence using the 4:2:2 chroma format, a maximum vertical transform size is the same among different color components, and a maximum horizontal transform size for color components is half of a maximum horizontal transform size for luma components”.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 03/12/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1-6, 9-16, and 19-20 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486